DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, 18-20, drawn to a head mount having a tactile feedback portion.
II. Claims 13-17, a method of using a training aid for shooting a basketball.
The inventions are distinct, each from the other because of the following reasons:
Product and Process of using:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case product of group I has separate utility such as without the particular instructions for mounting the training aid onto a user’s head and the particular instructions for using the training aid.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mark Hull on 11 August 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-2, 18-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: fasteners 250.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:  in paragraph 0022, line 11, “can shot” should be changed to “can shoot”.  Appropriate correction is required for the above objection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 18, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sussman et al (US2017/0333772 A1) hereinafter (Sussman).
Claim 1, Sussman discloses a training aid for shooting a basketball, comprising:
a head-mounting portion (15; figures 3 and 5; paragraphs 0031, 0035) configured to mount onto the head of a person shooting the basketball;
a feedback-providing portion (third brim 13; paragraph 0027) attached to, and supported by, the head mounting portion, the feedback-providing portion defining a forward-facing engagement surface extending upward from the head-mounting portion that provides tactile feedback to the person when the engagement surface is contacted by at least one of the basketball and a shooting hand of the person shooting the basketball.
Claim 2, Sussman shows the head mounting portion includes a head band configured to encircle a head of the person shooting the basketball (figures 3 and 5 show the band/base 15 encircles a user’s head).
	Claim 3, Sussman shows the head band (15) has a circumference that is adjustable (figures 3 and 5 shows the band is adjustable using adjuster 17; paragraph 0029).
Claim 4, Sussman shows the head band is continuous and includes an elastic material (paragraph 0035 which teaches the headwear may be an elastic headband).
Claim 5, Sussman shows the head band in non-continuous and includes a closure (as shown in figures 3 and 5, the band is non-continuous since the user has the ability to adjust the length).
Claim 6, Sussman shows the feedback-providing portion is a panel (13, figures 3 and 5) comprising:
a front face; a rear face opposite the front face; a top edge extending between the front face and the rear face; and a bottom edge opposite the top edge and extending between the front face and the rear face.
Claim 7, Sussman shows the front face is substantially convex (figure 2). 
Claim 8, Sussman shows the panel (13) is attached to the head band at a location on the rear face adjacent the bottom edge (paragraph 0033 which teaches the brim may be attachable and detachable).
Claim 11, Sussman shows the feedback-providing portion is attached to the headband by a hook and loop fastener (paragraph 0033).
Claim 12, Sussman shows the feedback-providing portion is made from a plastic (paragraph 0030 which teaches that the brim 13 may be formed of harder material such as a plastic material).
Claim 18, Sussman discloses a basketball set-point training aid for providing tactile feedback to a user comprising:
a support band (15; figures 3 and 5; paragraphs 0031, 0035) configured to at least partially surround a person’s head; wherein the support band has a front portion; and
an upright set-point member (third brim 13; paragraph 0027) extending upward from the front portion of the support band;
wherein the upright set-point member (13) is resilient (as noted in paragraph 0030, brim 13 may be made from harder material such as plastic, however, the brim is capable of flexing upon impact which makes it resilient);
wherein the upright set-point member (13) is configured to have an upright position and a deflected position (as noted in paragraph 0030, brim 13 may be made from harder material such as plastic, however, the brim is capable of flexing upon impact which makes it resilient – the brim can be in an upright or vertical position or in a bent or flexed position);
wherein the upright set-point member (13) deflects upon contact with one of a person’s hand and a basketball (as noted above the brim is capable of flexing when impacted by a ball or a person); and
wherein the resilient upright set-point member returns to its upright position (the brim is capable of returning to its upright position).
Claim 20, Sussman shows the feedback-providing portion is made from a plastic (paragraph 0030 which teaches that the brim 13 may be formed of harder material such as a plastic material).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sussman et al (US2017/0333772 A1) hereinafter (Sussman).
Claim 9, Sussman discloses the claimed device with the exception of the dimension of the brim(s). A review of the figures shows that the brims are of a size that substantially extend the length of a user’s face which would fall within the claimed range of 2 to 6 inches.  The height as best seen in the figures appears to be at least 4 inches.  It would have been an obvious matter of design choice to have provided a brim(s) for Sussman’s device having dimensions within the claimed range, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 10, Sussman does not expressly disclose the panel/brim being adjustable in a forward and a backward direction.  However, the brim (13) is adjustably and detachably attached to the head mount with for example hook-and-loop material.  Therefore, it would be within the scope of Sussman’s invention to adjust the brim in a forward and backward direction, since it would only be a matter of pulling the brim off the head mount and reattaching it at a different position on the head mount.
Claim 19, Sussman discloses the claim device with the exception of the upright set-point member/brim 13 comprises foam.   It would have been obvious to one having ordinary skill in the art to have formed Sussman’s brim from a foam material, since the selection of a known material on the basis of its suitability for the intended use is a matter of obvious design choice, therefore held to be within the general skill of a worker in the art to select. In re Leshin, 125 USPQ 416.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Edmonds discloses an athletic face shield; Glancey et al shows head support or body support sports targets (figures 26-30); Kirchner discloses head mounted training device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA ARYANPOUR whose telephone number is (571)272-4405.  The examiner can normally be reached on Mon, Thur, Fri 10:00am to 6:00pm, Wed 10:00-4:00, Tue OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MITRA ARYANPOUR/Primary Examiner, Art Unit 3711


/ma/
13 August 2022